[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an action asking that a marriage be dissolved. All jurisdictional requirements for its maintenance have been met.
The parties intermarried in Seymour, Connecticut on October 17, 1987. It was the plaintiff's fifth marriage. The marriage has broken down irretrievably with no hope of reconciliation. It is dissolved.
On September 21, 1990 the plaintiff was awarded $60 a week for alimony pendente lite. From then to September 3, 1992, the date of the hearing, is 101 weeks, which at $60 a week, totals $6060 temporary alimony due to the plaintiff. The defendant put  in evidence 12 checks for $60 each dated from September 27, 1990 to June 21, 1991. These totaled $720. All were cashed at the Woodland Package Store. The plaintiff claims that the defendant owes her 42 weeks of this pendente lite alimony or $2520. How she came to that figure of 42 weeks was not stated on the record. The defendant in his claims admitted some arrearage was owed her but did not state what he figured the arrearage to be and how he computed it. He asked the court to figure the arrearage, whatever it was.
The plaintiff testified that she had known the defendant for some time before they were married and that they drank together on these occasions when they were together. She also said that after the marriage the defendant was a hopeless alcoholic and could not consummate the marriage. She said the marriage was a tempestuous CT Page 10106 one and lasted only six weeks.
The defendant testified that he moved in with the plaintiff in March 1986 and stayed with her until she threw him out. He agreed they had no sex after the marriage, but claimed it lasted longer than the plaintiff said.
When they were living together but before they were married the defendant bought many things for the plaintiff's house and had work done on it. He also gave her checks totaling $2250.
From all the testimony from both parties the court is unable to compute mathematically how much of the pendente lite alimony was paid. Considering what the defendant did pay for alimony pendente lite, the court feels that $1000 would be a fair amount of arrearage due. The court therefore orders the defendant to pay said amount in equal weekly payments of $50 each beginning 2 weeks from the date of this memorandum of decision.
Neither party is awarded alimony.
The plaintiff may resume her maiden name of Lockwood.
The court notes for the record that the plaintiff's former attorney withdrew from the case with the court's permission before the trial began and the plaintiff represented herself during it.
THOMAS J. O'SULLIVAN, TRIAL REFEREE